Citation Nr: 1042800	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  09-00 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to November 
1990. 
 
This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the Veteran's claim for a TDIU.  In a 
March 2008 decision and remand, the Board remanded the matter to 
provide the Veteran with a statement of the case in accordance 
with Manlincon v. West, 12 Vet. App. 238 (1999).  In November 
2008, a statement of the case was issued.  Thus, there is 
compliance with the Board's remand instruction.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (noting that where the remand 
orders of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance).  In July 2010, 
the Veteran presented testimony before the undersigned in a 
travel board hearing at the RO.  A copy of the transcript has 
been associated with the claims folder. 

In the March 2008 decision, the Board also denied service 
connection for hypothyroidism and 
dyslipidemia/hypercholesterolemia, and denied entitlement to a 
disability rating in excess of 10 percent for supraventricular 
tachycardia and entitlement to a compensable disability rating 
for chronic pelvic inflammatory disease with fibroids.  The 
Veteran appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court).  In an October 2009 
Memorandum Decision, the Court affirmed the March 2008 Board 
decision and entered judgment in November 2009.  The Veteran 
appealed the Court's decision affirming the Board's denial of her 
claims to the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit).  In an August 2010 decision, the Federal 
Circuit dismissed the Veteran's case for lack of jurisdiction, 
and judgment was entered in August 2010.  As the Federal Circuit 
dismissed the Veteran's appeal of the Court decision affirming 
the Board's decision, the 2008 Board decision is no longer in 
appellate status and is therefore final as it pertains to the 
issues of service connection for hypothyroidism and 
dylipidemia/hypercholesterolemia and entitlement to higher 
evaluations for supraventricular tachycardia and chronic pelvic 
inflammatory disease.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is deemed 
necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2010).

The Veteran seeks a TDIU rating based on her service-connected 
disabilities.  She is currently in receipt of service connection 
for paroxysmal supraventricular tachycardia, rated as 10 percent 
disabling; chronic pelvic inflammatory disease with fibroids, 
rated as noncompensable; and status post laparoscopies, rated as 
noncompensable.

VA treatment records and examinations are in the claims folder; 
however, none of the evidence specifically addresses the issue of 
whether the Veteran is unemployable solely due to her service- 
connected disabilities.  The Board notes that the Veteran last 
worked in 1996 as a building manager, and her background includes 
six years of post-secondary education.  She essentially contends 
that her fatigue and tiredness associated with her thyroid and 
heart conditions affect her ability to work.  On remand, she 
should be afforded an examination to determine whether her 
service-connected disabilities as a whole render her 
unemployable.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate 
VA examination to determine whether the 
Veteran's service-connected disabilities 
render her unemployable.  The claims folder 
should be made available to and reviewed by 
the examiner.  All appropriate tests and 
studies should be conducted.

The examiner is advised that the Veteran's 
service-connected disabilities consist of the 
following:  paroxysmal supraventricular 
tachycardia (rated as 10 percent disabling); 
chronic pelvic inflammatory disease with 
fibroids (rated as noncompensably disabling); 
and status post laparoscopies (rated as 
noncompensably disabling).    

After reviewing the claims file and examining 
the Veteran, the examiner should opine as to 
whether, without regard to the Veteran's age 
or the impact of any nonservice-connected 
disabilities, there is a 50 percent 
probability or greater that her service-
connected disabilities, either alone or in 
the aggregate, render her incapable of 
maintaining substantially (more than 
marginal) employment consistent with her 
education and employment background.

A complete rationale for any opinion 
expressed and conclusion reached should be 
set forth in a legible report.

2.	After completion of the foregoing, 
readjudicate the claim. If the benefit sought 
remains denied, the Veteran and her 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response before the claims 
file is returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


